DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 11,131,515; claims 2-12 of U.S. Patent No. 10,663,240; and claims 1-9 of U.S. Patent No. 10,190,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generic to all that is recited in the patent claims.  In other words, the patent claims fully encompass the subject matter the application claims and therefore anticipate the application claims.  Since the applications claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.  Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated (fully encompassed) by the patent claims, the application claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kincel (US Patent 9,488,424) in view of Huang (US Patent 9,587,896). Kincel discloses a charging handle for use with a gas operated rifle, the rifle comprising an upper receiver and a bolt slidingly disposed therein, the upper receiver comprising an upper receiver wall having inner surfaces defining a channel and outer surfaces defining a depression, the charging handle comprising: a body having a handle portion, a bolt engaging portion, and a shaft portion, the shaft portion extending in a forward direction from the handle portion to the bolt engaging portion, the shaft portion being dimensioned to extend into the channel defined by the inner surfaces of the upper receiver, the bolt engaging portion comprising a projection configured and dimensioned to engage the bolt of the rifle for pulling the bolt in the rearward direction as the charging handle is pulled rearward from a fully inserted position to a more rearward position; the handle portion having at least one arm extending away from the shaft portion (see at least Fig. 3); a latch member (140) dimensioned and configured to be received in the depression defined by the upper receiver wall when the charging handle is in the fully inserted position; and the handle portion defining at least a first hole and a second hole (250), the first hole and the second hole being offset from one another by an offset distance, a first grip member portion (170, 180) extending in the upward and downward directions through the first hole defined by the handle portion to mechanically interlock the first grip member portions and the handle portion to one another, and a second grip member portion (170, 190) extending in the upward and downward directions through the second hole defined by the handle portion to mechanically interlock the second grip member portion and the handle portion to one another, the offset distance extending in portward and starboard directions, the portward and starboard directions being orthogonal to the upward and downward directions. Kincel discloses the claimed invention except for the grip members expressly comprising a thermoplastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a thermoplastic material to make the grip members, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and Huang teaches that thermoplastic is a known material for charging handles (col. 12, lines10-25). In re Leshin, 125 USPQ 416.

With regards to claim 43. The charging handle of claim 42, wherein the first and second grip member portions comprise a thermoplastic material disposed about the handle portion of the body, the first and second grip member portions at least partially encapsulating the handle portion and the handle portion being disposed at least partially inside the first and second grip member portions. (see Kincel Fig. 3)

With regards to claim 44. The charging handle of claim 43, the first and second grip member portions further comprising a plurality of grooves and a plurality of ribs, each groove having a groove base surface extending between a pair of ribs, each rib extending forwardly beyond one or more adjacent groove base surfaces. (see Kincel Fig. 1A)

With regards to claim 45. The charging handle of claim 42, wherein each of the first and second grip member portions is unitary. (Kincel Fig. 1A)

With regards to claim 46. The charging handle of claim 42, wherein the first and second grip member portions are unitary. (Kincel Fig. 1A)

With regards to claim 47. A charging handle for use with a gas operated rifle, the rifle comprising an upper receiver and a bolt slidingly disposed therein, the upper receiver comprising an upper receiver wall having inner surfaces defining a channel and outer surfaces defining a depression, the charging handle comprising: a body having a handle portion, a bolt engaging portion, and a shaft portion, the shaft portion extending in a forward direction from the handle portion to the bolt engaging portion, the shaft portion being dimensioned to extend into the channel defined by the inner surfaces of the upper receiver, the bolt engaging portion comprising a projection configured and dimensioned to engage the bolt of the rifle for pulling the bolt in the rearward direction as the charging handle is pulled rearward from a fully inserted position to a more rearward position; the handle portion having at least one arm extending away from the shaft portion; a latch member (140) dimensioned and configured to be received in the depression defined by the upper receiver wall when the charging handle is in the fully inserted position; and the handle portion defining at least one hole (250), a grip member portion (180, 190, 170) extending in the upward and downward directions through the at least one hole defined by the handle portion to mechanically interlock the first grip member portions and the handle portion to one another. Kincel discloses the claimed invention except for the grip members expressly comprising a thermoplastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a thermoplastic material to make the grip members, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and Huang teaches that thermoplastic is a known material for charging handles (col. 12, lines10-25). In re Leshin, 125 USPQ 416.

With regards to claim 48. The charging handle of claim 47, wherein the grip member portion comprise a thermoplastic material disposed about the handle portion of the body, the grip member portions at least partially encapsulating the handle portion and the handle portion being disposed at least partially inside the grip member portion. (see Kincel Fig. 3)

With regards to claim 49. The charging handle of claim 48, the grip member portion further comprising a plurality of grooves and a plurality of ribs, each groove having a groove base surface extending between a pair of ribs, each rib extending forwardly beyond one or more adjacent groove base surfaces. (see grooves and ribs at finger surface (320) of handle shown especially in Kincel Fig. 5B)

With regards to claim 50. The charging handle of claim 47, wherein the grip member portion is unitary. (see Kincel Fig. 1A)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641